Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

This communication is in response to the RCE filed on 12/15/2021. Claims 1-4, 6-7, 9-11, 13-17, 19 are pending. Claims 5, 8, 12, and 18 are canceled.
Claim Rejections - 35 USC § 112
112(b), rejections of claims 18 from the office action of 09/15/2021 are withdrawn.
Allowable Subject Matter

Claims 1-4, 6-7, 9-11, 13-17, 19 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, 16, and 17, the closest prior art is inventor Hsueh et al. (US20160259147A1), Hsieh et al. (US20160223791A1), Chen (US20160187621A1, cited on record), Tsai et al.  (US20120092778A1, cited on record).
Hsueh is related to an imaging system and an image capturing apparatus. More particularly, the present disclosure relates to a compact imaging system and an image capturing apparatus which is applicable to electronic devices. 
Regarding claim 1, Hsueh teaches an imaging lens (Figs. 11-12, 6th embodiment, data tables 11-12, [0149-0161] “image capturing apparatus”), comprising: a first lens having a positive (+) refractive power (data table 11; L1 or [0151]); a second lens having a negative (-) refractive power (data table 11; L2 or [0152]); an iris (see data table 9, [0150] aperture stop e.g. 600); a third lens having a negative (-) refractive power (data table 11; L3 or [0153]); a fourth lens having a negative (-) refractive power (data table 11; L4 or [0154]); a fifth lens having a positive (+) refractive power (data table 11; L2 or [0155]); a filter (data table 11; IR cut filter [0156]); and an image sensor (data table 11; Image or [0156]); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged along an optical axis from a subject side (see Fig. 11, lenses e.g. L1-L5); wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (data table 11; L2 or [0152] given focal length e.g. -6.47, refractive power ø2 e.g. 1/-6.47= -0.15; data table 11; L4 or [0154] given focal length e.g. -18.36, refractive power ø4 e.g. 1/-18.36= -0.05, data table 11; L3 or [0153] given focal length e.g. -3284.25, refractive power ø3 e.g. 1/-3284.25= -0.0003), a conditional expression of Iø2| > I ø4| > wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 11, lens e.g. 640, comprises a light incident surface e.g. 641 and a light emitting surface e.g. 642), and the light emitting surface having a paraxial portion that is a concave aspherical surface (see Fig. 11, [0154] “an image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material and has the object-side surface 641 and the image-side surface 642 being both aspheric” and two distal portions each of which is convexly formed (see Fig. 11, [0154] “Furthermore, the image-side surface 642 of the fourth lens element 640 includes at least one convex shape in an off-axial region thereof”. In the figure there are two distal portions each of which is convexly formed), as cited in claim 1.
Regarding claim 1, the prior art Hsueh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing apparatus including the specific arrangement where “wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 (see table [0161] given TL = TTL e.g. 4.49, given f e.g. 3.95, gives 1.13) is satisfied; the light incident surface having a portion that is a concave aspherical surface”, in combination with all other claimed limitations of claim 1.
Regarding claim 16, Hsueh teaches an imaging lens (Figs. 11-12, 6th embodiment, data tables 11-12, [0149-0161] “image capturing apparatus”), comprising: a first lens having a positive (+) refractive power (data table 11; L1 or [0151]); a second lens having a negative (-) refractive power (data table 11; L2 or [0152]); an iris (aperture) (see data table 9, [0150] aperture stop e.g. 600); a third lens having a negative (-) refractive power (data table 11; L3 or [0153]); a fourth lens having a negative (-) refractive power (data table 11; L4 or [0154]); a fifth lens having a positive (+) refractive power (data table 11; L2 or [0155]); a filter (data table 11; IR cut filter [0156]); and an image sensor (data table 11; Image or [0156]), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (data table 11; L2 or [0152] given focal length e.g. -6.47, refractive power ø2 e.g. 1/-6.47= -0.15; data table 11; L4 or [0154] given focal length e.g. -18.36, refractive power ø4 e.g. 1/-18.36= -0.05, data table 11; L3 or [0153] given focal length e.g. -3284.25, refractive power ø3 e.g. 1/-3284.25= -0.0003), a conditional expression of |ø2| > Iø4|> |ø3| is satisfied (data table 11; L2 or [0152] given focal length e.g. -6.47, refractive power |ø2| e.g. |1/-6.47|= |0.15|; data table 11; L4 or [0154] given focal length e.g. -18.36, refractive power |ø4| e.g. |1/-18.36|= |0.05|, data table 11; L3 or [0153] given focal length e.g. -3284.25, refractive power |ø3| e.g. |1/-3284.25|= |0.0003|, then e.g. I0.15| > I0.05| > I0.0003|), wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 11, lens e.g. 640, comprises a light incident surface e.g. 641 and a light emitting surface e.g. 642), the light emitting surface having a paraxial portion that is a concave aspherical surface (see Fig. 11, [0154] “an image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material and has the object-side surface 641 and the image-side surface 642 being both aspheric”) and two distal portions each of which is convexly formed (see Fig. 11, [0154] “Furthermore, the image-side surface 642 of the fourth lens element 640 includes at least one convex shape in an off-axial region thereof”. In the figure there are two distal portions each of which is convexly formed), as cited in claim 16.
Regarding claim 16, the prior art Hsueh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing apparatus including the specific arrangement where “wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image senor are sequentially arranged in that order along an optical axis from a subject side; wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see table [0161] given TL = TTL e.g. 4.49, given f e.g. 3.95, gives 1.13) is satisfied; the light incident surface having a portion that is a concave aspherical surface”, in combination with all other claimed limitations of claim 16.

Regarding claim 17, Hsueh teaches an imaging lens (Figs. 11-12, 6th embodiment, data tables 11-12, [0149-0161] “image capturing apparatus”), comprising: a first lens convexly formed at a lens surface of a subject side (data table 11; L1 or [0151] “first lens element 610 has an object-side surface 611 being convex in a paraxial region thereof”); a second lens concavely formed at a light emitting surface from which a light is emitted (data table 11; L2 or [0152] “second lens element 620  has an an image-side surface 622 being concave in a paraxial region thereof”); an iris (aperture) (see data table 9, [0150] aperture stop e.g. 600); a third lens concavely formed at an incident surface (data table 11; L3 or [0153] “The third lens element 630 has an object-side surface 631 being concave in a paraxial region thereof”); a fourth lens concavely formed at a light emitting surface (data table 11; L4 or [0154] “fourth lens element 640 has an an image-side surface 642 being concave in a paraxial region thereof.”); a fifth lens aspherically formed at an incident surface and a light emitting surface (data table 11; L2 or [0155] “The fifth lens element 650 is made of plastic material and has the object-side surface 651 and the image-side surface 652 being both aspheric”); a filter (data table 11; IR cut filter [0156]); and an image sensor (data table 11; Image or [0156]), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (data table 11; L2 or [0152] given focal length e.g. -6.47, refractive power ø2 e.g. 1/-6.47= -0.15; data table 11; L4 or [0154] given focal length e.g. -18.36, refractive power ø4 e.g. 1/-18.36= -0.05, data table 11; L3 or [0153] given focal length e.g. -3284.25, refractive power ø3 e.g. 1/-3284.25= -0.0003), a conditional expression of |ø2| > Iø4|> |ø3| is satisfied (data table 11; L2 or [0152] given focal length e.g. -6.47, refractive power |ø2| e.g. |1/-6.47|= |0.15|; data table 11; L4 or [0154] given focal length e.g. -18.36, refractive power |ø4| e.g. |1/-18.36|= |0.05|, data table 11; L3 or [0153] given focal length e.g. -3284.25, refractive power |ø3| e.g. |1/-3284.25|= |0.0003|, then e.g. I0.15| > I0.05| > I0.0003|), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 11, lens e.g. 640, comprises a light incident surface e.g. 641 and a light emitting surface e.g. 642), and the light emitting surface having a paraxial portion that is a concave aspherical surface (see Fig. 11, [0154] “an image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material and has the object-side surface 641 and the image-side surface 642 being both aspheric) and two distal portions each of which is convexly formed (see Fig. 11, [0154] “Furthermore, the image-side surface 642 of the fourth lens element 640 includes at least one convex shape in an off-axial region thereof”. In the figure there are two distal portions each of which is convexly formed), as cited in claim 17.
Regarding claim 17, the prior art Hsueh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing apparatus including the specific arrangement where “a third lens concavely formed at a light emitting surface (data table 11; L3 or [0153] “The third lens element 630 with negative refractive power has an image-side surface 632 being convex in a paraxial region thereof”); wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter and the image sensor are sequentially arranged in that order along an optical axis from a subject side; wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F <0.9 is satisfied; the light incident surface having a portion that is a concave aspherical surface”, in combination with all other claimed limitations of claim 17.

Hsieh is related to an imaging lens system and an image capturing device, and more particularly, to an imaging lens system and an image capturing device applicable to electronic devices.
Regarding claim 1, Hsieh teaches an imaging lens (Figs. 5A-5B, 5th embodiment, Tables 12-14, [0139-0149] “image capturing device”), comprising: a first lens having a positive (+) refractive power (see [0141] or table 12, e.g. L1); a second lens having a negative (-) refractive power (see [0142] or table 12, e.g. L2); an iris (see [0146] or table 12, e.g. Stop); a third lens having a negative (-) refractive power (see [0143] or table 12, e.g. L3); a fourth lens having a negative (-) refractive power (see [0144] or table 12, e.g. L4); a fifth lens having a positive (+) refractive power (see [0145] or table 12, e.g. L5); 
a filter (see [0146] e.g. 560 or table 12, e.g. IR-cut filter); and an image sensor (see [0141] e.g. 580 or table 12, e.g. image surface); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged along an optical axis from a subject side (see Fig. 5A, lenses e.g. 510-550, filter e.g. 560, sensor e.g. 580); wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (see table 12; L2 given focal length e.g. -3.99, refractive power ø2 e.g. 1/-3.99= -0.25; data table 11; L4 given focal length e.g. -18.41, refractive power ø4 e.g. 1/-18.41= -0.05, data table 11; L3 given focal length e.g. -40.69, refractive power ø3 e.g. 1/-40.69= -0.02), a conditional expression of Iø2| > I ø4| > Iø3| is satisfied (see table 12; L2 given focal length e.g. -3.99, refractive power |ø2| e.g. |1/-3.99|= |0.25|; data table 11; L4 given focal length e.g. -18.41, refractive power |ø4| e.g. |1/-18.41|= |0.05|, data table 11; L3 given focal length e.g. -40.69, refractive power |ø3| e.g. |1/-40.69|= |0.02|, then e.g. |0.25| > |0.05| > |0.02|), wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Table 12, surface 1 to 13, sum of thickness e.g. TTL e.g. 5.297, given f e.g. 5.45, gives value e.g. 0.97, very close value to optimize), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, wherein the fourth lens comprises a light incident surface e.g. 541 and a light emitting surface e.g. 542), the light incident surface having a portion that is a concave aspherical surface (see [0144] “fourth lens element 540 with negative refractive power has an object-side surface 541 being concave in a paraxial region thereof”), as cited on claim 1.
Regarding claim 1, the prior art from Hsieh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; the light emitting surface having a paraxial portion that is a concave aspherical surface and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 1.
Regarding claim 16, Hsieh teaches an imaging lens (Figs. 5A-5B, 5th embodiment, Tables 12-14, [0139-0149] “image capturing device”), comprising: a first lens having a positive (+) refractive power (see [0141] or table 12, e.g. L1); a second lens having a negative (-) refractive power (see [0142] or table 12, e.g. L2); an iris (aperture) (see [0146] or table 12, e.g. Stop); a third lens having a negative (-) refractive power (see [0143] or table 12, e.g. L3); a fourth lens having a negative (-) refractive power (see [0144] or table 12, e.g. L4); a fifth lens having a positive (+) refractive power (see [0145] or table 12, e.g. L5); a filter (see [0146] e.g. 560 or table 12, e.g. IR-cut filter); and an image sensor (see [0141] e.g. 580 or table 12, e.g. image surface), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (see table 12; L2 given focal length e.g. -3.99, refractive power ø2 e.g. 1/-3.99= -0.25; data table 11; L4 given focal length e.g. -18.41, refractive power ø4 e.g. 1/-18.41= -0.05, data table 11; L3 given focal length e.g. -40.69, refractive power ø3 e.g. 1/-40.69= -0.02), a conditional expression of |ø2| > Iø4|> |ø3| is satisfied (see table 12; L2 given focal length e.g. -3.99, refractive power |ø2| e.g. |1/-3.99|= |0.25|; data table 11; L4 given focal length e.g. -18.41, refractive power |ø4| e.g. |1/-18.41|= |0.05|, data table 11; L3 given focal length e.g. -40.69, refractive power |ø3| e.g. |1/-40.69|= |0.02|, then e.g. |0.25| > |0.05| > |0.02|), wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Table 12, surface 1 to 13, sum of thickness e.g. TTL e.g. 5.297, given f e.g. 5.45, gives value e.g. 0.97, very close value to optimize), J:\NOB\LG1\419\Amd-Resp\NOB-,G[-4 19-Response4.docx/Iea/jyg5Docket No. NOB.LGI.419 Serial No. 15/750,434wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, wherein the fourth lens comprises a light incident surface e.g. 541 and a light emitting surface e.g. 542), the light incident surface having a portion that is a concave aspherical surface (see [0144] “fourth lens element 540 with negative refractive power has an object-side surface 541 being concave in a paraxial region thereof”), as cited in claim 16.
Regarding claim 16, the prior art from Hsieh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image senor are sequentially arranged in that order along an optical axis from a subject side; wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; the light emitting surface having a paraxial portion that is a concave aspherical surface and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 16.
Regarding claim 17, Hsieh teaches an imaging lens (Figs. 5A-5B, 5th embodiment, Tables 12-14, [0139-0149] “image capturing device”), comprising: a first lens convexly formed at a lens surface of a subject side (see [0141] e.g. L1, “first lens element 510 has an object-side surface 511 being convex in a paraxial region thereof”); a second lens concavely formed at a light emitting surface from which a light is emitted (see [0142] e.g. L2 “second lens element 520 has an image-side surface 522 being concave in a paraxial region thereof”); an iris (aperture) (see [0146] or table 12, e.g. Stop); a third lens concavely formed at an light emitting surface (see [0143] e.g. L3, “ third lens element 530  has an an image-side surface 532 being concave in a paraxial region thereof”); a fourth lens (see [0144], e.g. L4, “fourth lens element 540”); a fifth lens aspherically formed at an incident surface and a light emitting surface (see [0145], e.g. L5, fifth lens element 550 has an object-side surface 551 being convex in a paraxial region thereof and an image-side surface 552 being concave in a paraxial region thereof, which are both aspheric); a filter (see [0146] e.g. 560 or table 12, e.g. IR-cut filter); and an image sensor (see [0141] e.g. 580 or table 12, e.g. image surface), wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4 (see table 12; L2 given focal length e.g. -3.99, refractive power ø2 e.g. 1/-3.99= -0.25; data table 11; L4 given focal length e.g. -18.41, refractive power ø4 e.g. 1/-18.41= -0.05, data table 11; L3 given focal length e.g. -40.69, refractive power ø3 e.g. 1/-40.69= -0.02), a conditional expression of |ø2| > Iø4|> |ø3| is satisfied (see table 12; L2 given focal length e.g. -3.99, refractive power |ø2| e.g. |1/-3.99|= |0.25|; data table 11; L4 given focal length e.g. -18.41, refractive power |ø4| e.g. |1/-18.41|= |0.05|, data table 11; L3 given focal length e.g. -40.69, refractive power |ø3| e.g. |1/-40.69|= |0.02|, then e.g. |0.25| > |0.05| > |0.02|),
wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F <0.9 is satisfied (see Table 12, surface 1 to 13, sum of thickness e.g. TTL e.g. 5.297, given f e.g. 5.45, gives value e.g. 0.97, very close value to optimize), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, wherein the fourth lens comprises a light incident surface e.g. 541 and a light emitting surface e.g. 542), the light incident surface having a portion that is a concave aspherical surface (see [0144] “fourth lens element 540 with negative refractive power has an object-side surface 541 being concave in a paraxial region thereof”), as cited in claim 17.
Regarding claim 17, the prior art from Hsieh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “a third lens concavely formed at an incident surface (see [0143] e.g. L3, “ third lens element 530  has an object-side surface 531 being convex in a paraxial region thereof”); a fourth lens concavely formed at a light emitting surface (see [0144], e.g. L4, “fourth lens element 540 has an image-side surface 542 being convex in a paraxial region thereof”);wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter and the image sensor are sequentially arranged in that order along an optical axis from a subject side; wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens; the light emitting surface having a paraxial portion that is a concave aspherical surface and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 17.

Chen is related to an optical photographing lens assembly and an image capturing device.
Regarding claim 1, Chen teaches an imaging lens (Figs. 11-12, 6th embodiment, Table 11; [0126] “image capturing device”), comprising: a first lens having a positive (+) refractive power (Fig. 11, [0127] “first lens element 610 with positive refractive power” or Table 11, Lens 1 positive refractive power); a second lens having a negative (-) refractive power (Fig. 11, [0128] “second lens element 620 with negative refractive power” or Table 11, Lens 2 negative refractive power); an iris (Fig. 11, [0126] “an aperture stop 600” or Table 11, Ape. Stop); a third lens having a negative (-) refractive power (Fig. 11, [0129] “third lens element 630 with negative refractive power” or Table 11, Lens 3 negative refractive power); a fourth lens having a negative (-) refractive power (Fig. 11, [0130] “fourth lens element 640 with negative refractive power” or Table 11, Lens 4 negative refractive power);a fifth lens having a positive (+) refractive power (Fig. 11, [0132] “sixth lens element 660 with positive refractive power” or Table 11, Lens 6 as fifth lens positive refractive power), a filter (Fig. 11, [0126] “IR-cut filter 670” or Table 11, IR-cut filter); and an image sensor (Fig. 11, [0126] “image sensor 690” or Table 11, image sensor 690); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged along an optical axis from a subject side (see Fig. 11, lenses e.g. 610,620,630,640,660, filter 670, image sensor 690); wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4, a conditional expression of |ø2| > |ø4|> |ø3| is satisfied (see Table 11, Lens 2 has refractive power using 1/f2 as |ø2| e.g. |0.20|, Lens 4 has refractive power using 1/f4 as |ø4| e.g. |0.13|, Lens 3 has refractive power using 1/f3 as |ø3| e.g. |0.04|, satisfies |0.20| > |0.13| > |0.04|), wherein the fourth lens comprises a light incident surface and a light emitting surface (Fig. 11, [0130] fourth lens element 640 comprises a light incident surface has e.g. 641 and light emitting surface e.g. 642), the light incident surface having aspherical surface (Fig. 11, [0130] The fourth lens element 640 is made of plastic material, and has the object-side surface 641 and the image-side surface 642 being both aspheric) and the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 11, [0130] fourth lens element e.g. 640 has an light emitting surface or image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material, and has the object-side surface 641 and the image-side surface 642 being both aspheric), as cited in claim 1.
Regarding claim 1, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied, and wherein the fourth lens comprises the light incident surface having a portion that is a concave surface and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 1.
Regarding claim 16, Chen teaches teaches an imaging lens (Figs. 11-12, 6th embodiment, Table 11; [0126] “image capturing device”), comprising: a first lens having a positive (+) refractive power (Fig. 11, [0127] “first lens element 610 with positive refractive power” or Table 11, Lens 1 positive refractive power); a second lens having a negative (-) refractive power (Fig. 11, [0128] “second lens element 620 with negative refractive power” or Table 11, Lens 2 negative refractive power); an iris (aperture) (Fig. 11, [0126] “an aperture stop 600” or Table 11, Ape. Stop); a third lens having a negative (-) refractive power (Fig. 11, [0129] “third lens element 630 with negative refractive power” or Table 11, Lens 3 negative refractive power); a fourth lens having a negative (-) refractive power (Fig. 11, [0130] “fourth lens element 640 with negative refractive power” or Table 11, Lens 4 negative refractive power); a fifth lens having a positive (+) refractive power (Fig. 11, [0132] “sixth lens element 660 with positive refractive power” or Table 11, Lens 6 as fifth lens positive refractive power);a filter (Fig. 11, [0126] “IR-cut filter 670” or Table 11, IR-cut filter); and an image sensor (Fig. 11, [0126] “image sensor 690” or Table 11, image sensor 690), wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side (see Fig. 11, lenses e.g. 610,620,630,640,660, filter 670, image sensor 690); wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4, a conditional expression of |ø2| > |ø4|> |ø3| is satisfied (see Table 11, Lens 2 has refractive power using 1/f2 as |ø2| e.g. |0.20|, Lens 4 has refractive power using 1/f4 as |ø4| e.g. |0.13|, Lens 3 has refractive power using 1/f3 as |ø3| e.g. |0.04|, satisfies |0.20| > |0.13| > |0.04|), 
wherein the fourth lens comprises a light incident surface and a light emitting surface (Fig. 11, [0130] fourth lens element 640 comprises a light incident surface has e.g. 641 and light emitting surface e.g. 642), the light incident surface having aspherical surface (Fig. 11, [0130] The fourth lens element 640 is made of plastic material, and has the object-side surface 641 and the image-side surface 642 being both aspheric) and the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 11, [0130] fourth lens element e.g. 640 has an light emitting surface or image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material, and has the object-side surface 641 and the image-side surface 642 being both aspheric), as cited in claim 16.
Regarding claim 16, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side, wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied, and wherein the fourth lens comprises the light incident surface having a portion that is a concave surface and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 16.
Regarding claim 17, Chen teaches an imaging lens (Figs. 11-12, 6th embodiment, Table 11; [0126] “image capturing device”), comprising: a first lens convexly formed at a lens surface of a subject side (Fig. 11, [0127] “first lens element 610 has an object-side surface 631 being convex in a paraxial region thereof ” or Table 11, Lens 1 positive refractive power); a second lens concavely formed at a light emitting surface from which a light is emitted (Fig. 11, [0128] “second lens element 620 has an image-side surface 622 being concave in a paraxial region thereof” or Table 11, Lens 2 negative refractive power); an iris (aperture) (Fig. 11, [0126] “an aperture stop 600” or Table 11, Ape. Stop); a third lens concavely formed at an incident surface and a light emitting surface (Fig. 11, [0129] “third lens element 630 has an object-side surface 631 being convex in a paraxial region thereof” or Table 11, Lens 3 negative refractive power); a fourth lens concavely formed at a light emitting surface (Fig. 11, [0130] “fourth lens element 640 has an image-side surface 642 being concave in a paraxial region thereof” or Table 11, Lens 4 negative refractive power); a fifth lens aspherically formed at an incident surface and a light emitting surface (Fig. 11, [0132] “sixth lens element 660 has the object-side surface 661 and the image-side surface 662 being both aspheric” or Table 11, Lens 6 as fifth lens positive refractive power); a filter (Fig. 11, [0126] “IR-cut filter 670” or Table 11, IR-cut filter); and an image sensor (Fig. 11, [0126] “image sensor 690” or Table 11, image sensor 690), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4, a conditional expression of |ø2| > Iø4|> |ø3| is satisfied (see Table 11, Lens 2 has refractive power using 1/f2 as |ø2| e.g. |0.20|, Lens 4 has refractive power using 1/f4 as |ø4| e.g. |0.13|, Lens 3 has refractive power using 1/f3 as |ø3| e.g. |0.04|, satisfies |0.20| > |0.13| > |0.04|), wherein the fourth lens comprises a light incident surface and a light emitting surface (Fig. 11, [0130] fourth lens element 640 comprises a light incident surface has e.g. 641 and light emitting surface e.g. 642), the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 11, [0130] fourth lens element e.g. 640 has an light emitting surface or image-side surface 642 being concave in a paraxial region thereof. The fourth lens element 640 is made of plastic material, and has the object-side surface 641 and the image-side surface 642 being both aspheric), as cited in claim 17.
Regarding claim 17, the prior art from Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image capturing device including the specific arrangement where “a third lens concavely formed at an incident surface (Fig. 11, [0129] “third lens element 630 has an object-side surface 631 being convex in a paraxial region thereof”),  wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F <0.9 is satisfied, and wherein the fourth lens comprises the light incident surface having a portion that is a concave and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 17.

Tsai is related to an optical imaging lens assembly, and more particularly, to a compact optical imaging lens assembly used in an electronic product.
Regarding claim 1, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); 
an iris (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop);a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power); and a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power), 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550); wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power third lens |1/f3| value e.g. |0.01|), condition is satisfied, wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, [0190] “a plastic fourth lens element 540 with object-side surface 541 and a concave image-side surface 542”), the light incident surface having a portion that is a concave aspherical surface (Fig. 5A, [0190] “the object-side and image-side surfaces 541 and 542 thereof being aspheric”) and the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 5A, [0190] “a plastic fourth lens element 540 with negative refractive power having a convex object-side surface 541 and a concave image-side surface 542, the object-side and image-side surfaces 541 and 542 thereof being aspheric”), as cited in claim 1.
Regarding claim 1, the prior art from Tsai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical imaging lens including the specific arrangement where “wherein the fourth lens comprises the light incident surface having a portion that is a concave, and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 1.

Regarding claim 16, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop); a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power); a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power); a filter (see Fig. 5A, [0193] IR filter e.g. 560); and an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image senor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550); wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power third lens |1/f3| value e.g. |0.01|). wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, [0190] “a plastic fourth lens element 540 with object-side surface 541 and a concave image-side surface 542”), the light incident surface having a portion that is a concave aspherical surface (Fig. 5A, [0190] “the object-side and image-side surfaces 541 and 542 thereof being aspheric”) and the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 5A, [0190] “a plastic fourth lens element 540 with negative refractive power having a convex object-side surface 541 and a concave image-side surface 542, the object-side and image-side surfaces 541 and 542 thereof being aspheric”), as in claim 16.
Regarding claim 16, the prior art from Tsai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical imaging lens including the specific arrangement where “wherein the fourth lens comprises the light incident surface having a portion that is a concave, and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 16.
Regarding claim 17, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: a first lens convexly formed at a lens surface of a subject side (see Fig. 5A, [0187] first lens e.g. 510, convexly formed surface e.g. 511 optical axis of the subject side toward subject side); a second lens concavely formed at a light emitting surface from which a light is emitted (see Fig. 5A, [0188] second lens e.g. 520, concavely formed at a lens surface e.g. 522 optical axis of a light emitting surface from which a light is emitted toward a light emitting direction); an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 10, Ape Stop); a third lens concavely formed at an incident surface and a light emitting surface (see Fig. 5A, [0189], third lens e.g. 530 concavely formed at a light incident surface e.g. 531 optical axis and a light emitting surface e.g. 532 at the periphery surface); a fourth lens concavely formed at a light emitting surface (see Fig. 5A, [0190], fourth lens e.g. 540 is concavely formed at a light emitting surface e.g. 542 optical axis, from which a light is emitted); a fifth lens aspherically formed at an incident surface and a light emitting surface (see Fig. 5A, and see [0191] fifth lens e.g. 550 is aspheric at a light incident surface e.g. 551 and a light emitting surface e.g. 552); a filter (see Fig. 5A, [0193] IR filter e.g. 560); and an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter and the image sensor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550); wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030), wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power power third lens |1/f3| value e.g. |0.01|, condition is satisfied), wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1), and wherein the fourth lens comprises a light incident surface and a light emitting surface (see Fig. 5A, [0190] “a plastic fourth lens element 540 with object-side surface 541 and a concave image-side surface 542”), the light incident surface having a portion that is a concave aspherical surface (Fig. 5A, [0190] “the object-side and image-side surfaces 541 and 542 thereof being aspheric”) and the light emitting surface having a paraxial portion that is a concave aspherical surface (Fig. 5A, [0190] “a plastic fourth lens element 540 with negative refractive power having a convex object-side surface 541 and a concave image-side surface 542, the object-side and image-side surfaces 541 and 542 thereof being aspheric”), as cited in claim 17.
Regarding claim 17, the prior art from Tsai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical imaging lens including the specific arrangement where “wherein the fourth lens comprises the light incident surface having a portion that is a concave, and two distal portions each of which is convexly formed”, in combination with all other claimed limitations of claim 17.

Claims 2-4, 6-7, 9-11, 13-15, 19 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20160241756A1, Chen, in Figs. 1-2, 1st embodiment, tables 1-2, teaches an image capturing unit, using lenses e.g. L1-L3, and L5-L6 as respective First to Fifth lenses, | ø 2| > | ø 4| > | ø 3| is satisfied, however Chen does not satisfy  the expression of 0.8 < TTL/F < 0.9, and wherein the fourth lens comprises the light emitting surface having a paraxial portion that is a concave surface and two distal portions each of which is convexly formed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872